Case
 Case1:18-cv-02223-GBD-SN
      1:18-cv-02223-GBD-SN Document
                            Document111-2
                                     129 Filed
                                          Filed03/13/20
                                                02/13/20 Page
                                                          Page11ofof22




                          EXHIBIT 2
Case
 Case1:18-cv-02223-GBD-SN
      1:18-cv-02223-GBD-SN Document
                            Document111-2
                                     129 Filed
                                          Filed03/13/20
                                                02/13/20 Page
                                                          Page22ofof22
